Application/Control Number: 16/787,839	Page 2
Art Unit: 3715
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Team Fortress 2 (as evidenced by Team Fortress 2 Official Wiki “High Five!” page pulled 3/22/2016) in view of Odagiri (US 20170080344)
In claims 1, 11, and 12, Team Fortress 2 discloses
Receive an operation input made by a first user and (page 1, “When the player presses the associated taunt button”.  The player is the first user)
Cause a first character of a game to execute an action, based on operation input made by the first user (“their character will enter one of two class-specific poses with the right hand held up high”, the right hand held up high would be “an action”)
Wherein when a first action being a communication directed to the first character of the game made by a second character of the game is executed based on an operation input made by a second user (“any nearby player can then stand in front of the player and initiate a dual animation by activating their standard taunt”  The “first action” would be the second character’s portion of the dual animation of the “high five!”, which is responsive to an operation input by the second user of the input of the standard taunt.  This is a communication of a high five with another player), the program causes the processor to cause the first character to execute a second action being a communication directed to the second character corresponding to and as a communication response to the first action based on the operation input made by the first user. (the “second action” is the first character’s animation in the dual animation.  )
Team Fortress 2 fails to expressly disclose a non-transitory computer readable medium and in claim 11, a processor and a memory, and in claim 12, Odagiri further discloses a second processor and second memory however Odagiri discloses a non-transitory computer readable medium and in claim 11, a processor and a memory (paragraph 10 “video game processing system” “predetermined storage region”) and in claim 12, Odagiri further discloses a second processor and second memory (figure 1 shows multiple user terminals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Team Fortress 2 with Odagiri in order to allow for the game of Team Fortress 2 to be used by a standard computer.
In claim 2, Team Fortress 2 discloses when the first character and the second character have a predetermined positional relationship in a virtual space for the game, the program causes the processor to cause the first character to execute the second action (“nearby player can then stand in front of the player”, the prior art teaches that the other players must be nearby and in front of the player)
In claim 3, Team Fortress 2 discloses determine whether the first character and the second character have the predetermined positional relationship based on a position of the first character in the virtual space, and at least one of a position and a shape of a provided reference area that corresponds to the second character in the virtual space(“nearby player can then stand in front of the player”, this would create a reference area which is based on the position of the first character, creating a shape in front of the first character which defines nearby players)
In claim 4, Team Fortress 2 does not expressly disclose when a distance between the first character and the second character is equal to or less than a reference distance in a virtual space for the game, the program causes the processor to cause the first character to execute the second action (although Team Fortress 2 does disclose “nearby” players which would typically be defined by being within a reference distance away), however Odagiri discloses when a distance between the first character and the second character is equal to or less than a reference distance in a virtual space for the game, the program causes the processor to cause the first character to execute the second action (paragraph 118, players within a range are within the photograph. )  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Team Fortress 2 with Odagiri in order to allow for a nearby players to be defined
In claim 5, Team Fortress 2 discloses when the first character and second character have a predetermined cooperative relationship in the game, the program causes the processor to cause the first character to execute the second action (page 1 discloses “friendly players”) 
In claim 6, Team Fortress 2 discloses the program causes the processor to cause the first character to execute the first action based on the operation input made by the first user, wherein the first action is an action designated from among first candidate actions based on the operation input made by the first user and wherein the first candidate actions are actions that have been selected by the first user from among executable actions.  (the identical action is the performance of the high five, which was selected by the first player among taunt options)
In claim 8, Team Fortress 2 discloses even in a case in which the second action is not included among the first candidate actions, the program causes the processor to cause the first character to execute the second action (“only the initiator needs to  have the item equipped in order to successfully complete the action”, this item is the item required for performance of the action)
In claim 9, Team Fortress 2 discloses the second action is an action designated from among second candidate actions, based on the operation input made by the first user and wherein each of the second candidate actions is an action corresponding to the first action (this is an emote which is selected from a plurality of emote options, this is shown for example in the patch notes such as page 3 “set all taunts to be giftable nameable and have craft numbers”)
In claim 10,Team Fortress 2 discloses the second character starts the first action at a timing corresponding to a start of the second action made by the first character (“dial animation” has a timing such that the players high five, see image)
In claim 13, Team Fortress 2 discloses the first action comprises a communication action in the game and the second action comprises a responsive action to the communication action (the high five is a communication and a responsive action)
In claim 16, Team Fortress 2 discloses the second action is preselected from among a plurality of executable actions set in advance by the first user. (this is an emote which is selected from a plurality of emote options, this is shown for example in the patch notes such as page 3 “set all taunts to be giftable nameable and have craft numbers”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Team Fortress 2 in view of Odagiri in view of Miron (US 20180161675).
In claim 7, Odagiri discloses the game device includes a storage unit that is operatively coupled to the processor (paragraph 10), however Team Fortress 2 in view of Odagiri fails to disclose the storage unit is configured to store action information representative of the executable actions, and designation availability information indicative of whether the first user is able to designate each of the executable actions as the first action, however Miron discloses unlockable emotes (paragraph 114).  This in combination with Team Fortress 2 in view of Odagiri would teach executable actions (a plurality of emotes) and designation availability information (an indication as to whether or not the emote is unlocked).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Team Fortress 2 in view of Odagiri with Miron in order to allow a variety of different emotes users can use, as well as encouraging players to spend money or in game currency to unlock further emotes.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Team Fortress 2 in view of Odagiri in view of Kim (US 20180104586).
In claims 14 and 15 Team Fortress 2 discloses the first action and second action each comprise an action that does not affect progress (a taunt animation of a high five does not affect progress of the game) Team Fortress 2 in view of Odagiri fails to disclose that the game is an exploratory game, however Kim discloses an exploratory game (paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Team Fortress 2 Odagiri with Kim in order to allow for the taunting invention of Team Fortress 2 in view of Odagiri to be implemented into various types of games.
Response to Arguments
Applicant’s amendments overcome the 102 rejection of Odagiri, however a new rejection is made of Team Fortress 2 in view of Odagiri as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715